Citation Nr: 0319634	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In February 2001, he requested that he be 
scheduled for a hearing before RO personnel.  While the Board 
sincerely regrets the delay, in order to afford the veteran 
due process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Also, additional evidentiary development is needed prior to 
appellate disposition of this case.  It is possible that VA 
treatment records exist that have not been obtained.  The 
veteran stated that he was treated at the VA Medical Center 
(VAMC) in Togus, Maine, for psychiatric problems on several 
occasions from 1975 to 2001.  The RO requested records dated 
in 1976, 1980, and 1984 from this facility in September 2001.  
The response was "Records located your office."  It does 
not appear that the veteran's complete treatment records have 
been obtained from this facility, and additional efforts are 
warranted.  The veteran also applied for Social Security 
Administration (SSA) disability benefits.  These records 
should be obtained on remand.  

In a statement received on January 10, 2000, the veteran said 
that he had spoken with Dr. S.F. who told him that he was 
"suffering in 1975 from manic depression to the point of 
near suicide in the Air Force."  The veteran should be asked 
to provide a written statement from this doctor documenting 
this medical opinion.

Finally, the veteran should be afforded an appropriate VA 
examination on remand in order to determine the diagnosis, 
date of onset, and etiology of any current psychiatric 
disorder.

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule the veteran for a personal 
hearing at the RO.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for any psychiatric disorder 
since his separation from service.  Obtain 
records from each health care provider the 
veteran identifies.
3.  Make arrangements to obtain the veteran's 
treatment records for a psychiatric disorder 
from the Togus, Maine, VAMC dated from 1975 
to present and from the Miami, Florida, VAMC 
dated from 2001 to present.  

4.  Make the necessary arrangements to obtain 
a copy of any SSA decision denying or 
granting disability benefits to the veteran.  
Request from the SSA copies of all the 
documents or evidentiary material that were 
used in considering the veteran's claim for 
disability benefits, including any reports of 
subsequent examinations or treatment.  

5.  Ask the veteran to provide a written 
statement from Dr. S.F. (as referenced in his 
statement received on January 10, 2000) 
documenting his opinion that the veteran was 
"suffering in 1975 from manic depression to 
the point of near suicide in the Air Force."  

6.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
psychiatric  examination.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  All necessary tests, 
including psychological testing if indicated, 
should be conducted and all clinical findings 
reported in detail.  
The examiner is requested to indicate the 
exact diagnosis or diagnoses of the veteran's 
psychiatric disorder(s).  
The examiner should also provide an opinion 
as to the date of onset and etiology of any 
psychiatric disorder identified on 
examination.  Is it at least as likely as not 
that any psychiatric disorder (as opposed to 
a personality disorder) identified on 
examination had its onset during active 
service or is related to any in-service 
disease or injury?

In rendering these opinions, the examiner 
should review and discuss the service medical 
records in detail.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

7.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above, is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claim.  

8.  Finally, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished an 
SSOC and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




